DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 16, 2022 was received. Claims 2-7, 9-10 and 12 were amended. Claims 1, 11, 19 and 22 were canceled. Claim 30 was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued January 6, 2022. 

Claim Objections
The claim objection on claims 5-10 objected are withdrawn, because the claims have been amended. 

Claim Rejections 
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206), on claims 4-6, 9-11 and 23 are withdraw, because the claim has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) as applied to claims 4-6, 9-11 and 23, and further in view of Ranney (US4020218), on claims 7-8 are withdrawn, because the claims have been amended. 
REASONS FOR ALLOWANCE
Claims 2-10,12-18,20-21 and 23-30 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, McShane (US4756783) in view of Wagner (US20120138206), does not teaches or disclose the method for modifying a degree of cure in the cured polysulfide sealant by applying a composition comprising a water-miscible organic solvent, water and a dithiol on a surface of a cured polysulfide sealant in the context of claims 13 and 14.  McShane (US4756783) in view of Wagner (US20120138206) also does not teach a polysulfide sealant system comprising 1,4 dithiol, dithiothretol or dithioerythritol as the dithiol in the context of claims 2-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717